723 N.W.2d 870 (2006)
Ryan SINGER, Plaintiff-Appellee,
v.
Michael FREEDLAND, M.D., Michael Freedland, M.D., P.C., and Visage Spa, L.L.C., Defendants-Appellants.
Docket No. 132422. COA No. 273011.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 1, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion to stay the trial court proceedings is DENIED.